DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This communication is in response to the amendment filed on 03/10/2022.
Claims 1-16 and 21 are pending.
Claims 17-20 are cancelled.
Claims 1, 2, 6, 7, 8, 14 are further amended.
Claims 21 added.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 7-10, claims 1, 6, 7 and 21, filed on 02/10/2022. Applicant argues that the prior art of record fails to teach or suggest the following claim limitations: “A method comprising: receiving, by a server device and from a client device, data defining a first model for storing configuration data for a plurality of managed network elements,”“the first model including one or more paths, each of the paths corresponding to different identifiers for the plurality of managed network elements and including respective transformation instructions for transforming configuration data received from the managed network elements to conform to the first model;”“receiving, by the server device and from the client device, a first query for configuration data of a first network element of the plurality of managed network elements to be returned in the first model, the first query specifying one of the identifiers for the first network element;” 
“sending, by the server device, a second query to the first network element”
“ to retrieve  the configuration data corresponding to the first query” 
“and conforming to a second model”
“transforming, by the server device, the configuration data received from the network element to conform to the first model”“ using the transformation instructions corresponding to the one of the identifiers for the first network element included in one of the paths of the first model”“and returning, by the server device, the transformed configuration data conforming to the first model to the client device as a response to the first query”“includes a first one of the identifiers for the first network element and a second one of the identifiers for the second network element”
“the identifiers for the second network element included in one of the paths of the first model”.
Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 103, pages 7-10, claims 1, 6, 7 and 21 filed on 02/10/2022, have been fully considered but they are not persuasive.
With regards to claim limitation, “sending, by the server device, a second query to the first network element”, Pal discloses (0385/0445/462) a query system with a server device for submitting or sending queries. Pal further discloses (0745) the query being that of a second query request. Therefore the Examiner believes that Pal does teach or suggest a query management system capable of forwarding a second query request from a server to a client device.
With regards to claim limitation, “ to retrieve  the configuration data corresponding to the first query”, Pal discloses (0745/0845) second query that includes the first query and retrieve, configuration data;  wherein configuration data correspond to query (extracting/obtains configuration information from a second query, wherein the second query contains configuration data associated with a first submitted query). Therefore the Examiner believes that Pal does teach or suggest retrieving a configuration from a second or different query where in the configuration corresponds to configuration in first query.
With regards to claim limitation, “and conforming to a second model” Pal discloses (0327/0330) formats (information defining data model) associated with data models such as model 902 (a second model). Pal further discloses (0950) convert configuration data (into) format (transforming data model configuration to specified format). Therefore the Examiner believes that Pal does teach or suggest converting/transforming data models to fit specific formats such as a second data model specification.
With regards to claim limitation, “the identifiers for the second network element included in one of the paths of the first model” Pal teaches (194/731) client (device/node) identifier; value (unique identifiers) identifying pathname (path/route identifier). Pal further discloses (330) system comprises model 901 (first model). Therefore the Examiner believes that Pal does teach or suggest a system with multiple devices associated with different data models and the devices elements comprising of unique identifiers associated with path/route information.
With regards to claim limitation, “A method comprising: receiving, by a server device and from a client device, data defining a first model for storing configuration data for a plurality of managed network elements,” , “the first model including one or more paths, each of the paths corresponding to different identifiers for the plurality of managed network elements and including respective transformation instructions for transforming configuration data received from the managed network elements to conform to the first model;” , “receiving, by the server device and from the client device, a first query for configuration data of a first network element of the plurality of managed network elements to be returned in the first model, the first query specifying one of the identifiers for the first network element;” , “transforming, by the server device, the configuration data received from the network element to conform to the first model” , “ using the transformation instructions corresponding to the one of the identifiers for the first network element included in one of the paths of the first model” , “and returning, by the server device, the transformed configuration data conforming to the first model to the client device as a response to the first query” and “includes a first one of the identifiers for the first network element and a second one of the identifiers for the second network element” arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson (US20190020544) in view of Pal (US20190147085).
As to claim 1, Kristjansson teaches a method comprising: receiving, by a server device and from a client device, data defining a first model for storing configuration data for a plurality of managed network elements, (¶0168 a data model (which) configuration of a data network is stored (associated with) plurality of structural elements; ¶0177 data from the data model is received, by server; ¶0199 data model  is  from the client to the server) the first model including one or more paths, each of the paths corresponding to different identifiers for the plurality of managed network elements (¶0084 data model, different paths, resource identifiers; one or more unique elements; ¶0118 data model 29 (first model) route, path uniquely identifying  resource; ¶0125 resource identifier (URI), identifying said particular structural element;  ¶0168 data model plurality of  elements) and including respective transformation instructions for transforming configuration data received from the managed network elements to conform to the first model; (¶0056 receive information, such as configuration from network nodes; ¶0098 transforming information in the data model 29 and the configuration data; ¶0109 translation registry defining data model 29 and/or associated configuration data) receiving, by the server device and from the client device, (¶0057 request from the client; ¶0080 request forwarded  to server; ¶0092 receiving the request via server, associated configuration data; ¶0188 request for data from configuration data base) a first query for configuration data of a first network element of the plurality of managed network elements to be returned in the first model, (¶0092 receiving the request via server, associated configuration data; ¶0098 configuration reflected by the data model 29 (first data model); ¶0168 configuration of a data  (associated with) plurality of structural elements; ¶0188 request for data from configuration data base) transforming, by the server device, the configuration data received from the network element to conform to the first model (¶0044 client-server render a graphical representation (of) data types,  schemas (models); ¶0079 client (server) rendering engine; ¶0081 rendering engine transform the received data into graphical representations graphical representation to represent data model; ¶0098 transforming information consistent with configuration) using the transformation instructions corresponding to the one of the identifiers for the first network element included in one of the paths of the first model; (¶0084 registry data may define values or registrations which relates to configuration; registry data may also be combined with paths or resource identifiers; (and data) unique elements of the data model; ¶0109 translation (of) registry (data) and returning, by the server device, the transformed configuration data conforming to the first model to the client device as a response to the first query. (¶0093 receiving the requested data; received schema information (is) transform(ed) corresponding portions of the data model 29 (first model); ¶0176 server responds by sending back the requested information). 
Although Kristjansson teaches the method recited above, wherein Kristjansson fail to expressly teach the first query specifying one of the identifiers for the first network element; sending, by the server device, a second query to the first network element, to retrieve  the configuration data corresponding to the first query and conforming to a second model.
Pal, however discloses, the first query specifying one of the identifiers for the first network element; (¶0730 query, queries identifier; ¶0987 query coordinator  can request search data; specific to the system (network); ¶0993 query coordinator  provide device identifier) sending, by the server device, a second query to the first network element (¶0385 query system, server; ¶0445 query system submit a search query (to) client device; ¶0462 transmitting search(query), query received by user; ¶0745 second query) to retrieve  the configuration data corresponding to the first query (¶0745 second query that includes the first query (e.g., as an initial portion), data; ¶0845 transformations, performed, on the data, (e.g., extracted relevant portions); ¶0948 retrieve, configuration data;  configuration data correspond to query) and conforming to a second model (¶0327 formats can be associated with a particular data model; ¶0330 data models 901,902 (first and second model formats); ¶0950 convert configuration data (into) format ( associated with a data model).
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal and Kristjansson for sending search queries for configuration data wherein the queries specify identifier network element. One of ordinary skill in the art would be motivated to allow for analyzing queries and verifying that the query is semantically correct. (See Pal para 0667) 
As to claim 2, the combination of Kristjansson and Pal teach the method of claim 1, wherein Pal further teaches the method of claim 1, wherein the first network element is associated with a data binder in a data binder database, the data binder specifying one or more relationships to translate between the first model and the second model, and wherein sending the  second query to the first network element for the configuration data further comprises structuring the second query based on the data binder. (¶0129 query system utilizes binding schema while performing queries; ¶0130 database system, binding schema; ¶0195 apply the semantic optimization query, data translated; ¶0745 second query).
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal and Kristjansson for using a data binding schema for transforming data. One of ordinary skill in the art would be motivated to allow for an algorithm to collect data regarding the specified query. (See Pal para 0885)
As to claim 3, the combination of Kristjansson and Pal teach the method of claim 2, wherein Pal further teaches the method of claim 2, wherein transforming the configuration data received from the network element into the first model further comprises transforming the second model into the first model based on the data binder. (¶0202 apply one or more transformations to data, configuration files; ¶0327 formats can be associated with data model; ¶0330 model 901, models 902; ¶0963 convert the query from one format to another format).
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal and Kristjansson for using a data binding schema for transforming data. One of ordinary skill in the art would be motivated to allow for using machine learning techniques to determine translation between query languages. (See Pal para 1091)
As to claim 4, the combination of Kristjansson and Pal teach the method of claim 2, wherein Pal further teaches the method of claim 2, wherein the data binder includes rules to transform queries that conform to the first model into queries that conform to the second model. (¶0129 binding schema is applying rules to events; ¶0298 transformation rule; ¶0327 formats can be associated with data model; ¶0330 model 901, models 902; ¶0963 convert the query from one format to another format).
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal and Kristjansson for implementing a data binder schema based on transformation rules. One of ordinary skill in the art would be motivated to allow for an interface for displays available data models. (See Pal para 0330)
As to claim 5, the combination of Kristjansson and Pal teach the method of claim 1, wherein Kristjansson further teaches the method of claim 1, further comprising storing the configuration data in a configuration database in the first model. (¶0059 database for storing information representing configuration; ¶0063 data model 29 (first model associated with) configuration database). 
As to claim 6, the combination of Kristjansson and Pal teach the method of claim 1, wherein Kristjansson further teaches the method of claim 1, wherein the first query requests the configuration data of the first network element and a second network element and includes a first one of the identifiers for the first network element and a second one of the identifiers for the second network element. (¶0092 request information for associated configuration data; information relating to one or more particular elements; ¶0125 unique resource identifier identifying structural element(s)).
As to claim 7, the combination of Kristjansson and Pal teach the method of claim 6, wherein Pal further teaches the method of claim 6, further comprising., sending a third query to the second network element to retrieve the configuration data corresponding to the first query (¶0299 search query  to locate configuration; ¶0303 receives data, configuration file ¶0451 third search phase may be executed) and conforming to a third model and transforming the configuration data received from the second network element  to conform to the first model using the transformation instructions (¶0202 apply one or more transformations to data, configuration files; ¶0327 formats can be associated with data model; ¶0330 model 901, models 902; ¶0486 data sources and transform them into a specified format) corresponding to the second one of the identifiers for the second network element included in one of the paths of the first model. (¶0194 value identifying pathname; ¶0692 multiple nodes (devices); ¶0731 client (device/node) identifier).
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal and Kristjansson for transmitting query from second format model to third formatted model. One of ordinary skill in the art would be motivated to allow for implementing a monitoring system to detect failed services. (See Pal para 0448)
As to claim 8, the combination of Kristjansson and Pal teach the method of claim 6, wherein Kristjansson further teaches the method of claim  6, further comprising storing the configuration data from the first network element and the second network element in a configuration database in the first format. (¶0059 database for storing information representing configuration; configuration of network nodes 3, 5; ¶0063 data model 29 (first model associated with) configuration database). 
As to claim 21, Kristjansson teaches A server device for managing a plurality of managed network elements, the server device comprising one or more processors implemented in circuitry (¶0092 server includes one or more , network, elements; ¶0168 network management system; plurality of elements) and configured to: receive, from a client device, data defining a first model for storing configuration data for a plurality of managed network elements, (¶0168 a data model (which) configuration of a data network is stored (associated with) plurality of structural elements; ¶0177 data from the data model is received, by server; ¶0199 data model  is  from the client to the server) the first model including one or more paths, each of the paths corresponding to different identifiers for the plurality of managed network elements (¶0084 data model, different paths, resource identifiers; one or more unique elements; ¶0118 data model 29 (first model) route, path uniquely identifying  resource; ¶0125 resource identifier (URI), identifying said particular structural element; ¶0168 data model plurality of  elements) and including respective transformation instructions for transforming configuration data received from the managed network elements to conform to the first model; (¶0056 receive information, such as configuration from network nodes; ¶0098 transforming information in the data model 29 and the configuration data; ¶0109 translation registry defining data model 29 and/or associated configuration data) receive a first query for configuration data of a first network element of the plurality of managed network elements to be returned in the first model, (¶0092 receiving the request via server, associated configuration data; ¶0098 configuration reflected by the data model 29 (first data model)) using the transformation instructions corresponding to the one of the identifiers for the first network element included in one of the paths of the first model; (¶0084 registry data may define values or registrations which relates to configuration; registry data may also be combined with paths or resource identifiers; (and data) unique elements of the data model; ¶0109 translation (of) registry (data)) and return the transformed configuration data conforming to the first model to the client device as a response to the first query. (¶0093 receiving the requested data; received schema information (is) transform(ed) corresponding portions of the data model 29 (first model); ¶0176 server responds by sending back the requested information). 
Although Kristjansson teaches the method recited above, wherein Kristjansson fail to expressly teach the first query specifying one of the identifiers for the first network element; send a second query to the first network element to retrieve the configuration data corresponding to the first query and conforming to a second model and transform the configuration data received from the network element to conform to the first model.
Pal, however discloses, the first query specifying one of the identifiers for the first network element; (¶0987 query coordinator  can request search data; specific to the system (network); ¶0993 query coordinator  provide device identifier) send a second query to the first network element (¶0385 query system, server; ¶0445 query system submit a search query (to) client device) to retrieve the configuration data corresponding to the first query and conforming to a second model; (¶0745 second query that includes the first query (e.g., as an initial portion), data; ¶0845 transformations, performed, on the data, (e.g., extracted relevant portions); ¶0948 retrieve, configuration data;  configuration data correspond to query) transform the configuration data received from the network element to conform to the first model (¶0327 formats can be associated with a particular data model; ¶0330 data models 901; ¶0950 convert configuration data (into) format (associated with a data model)).
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal and Kristjansson for sending search queries for configuration data wherein the queries specify identifier network element. One of ordinary skill in the art would be motivated to allow for using hash functions to match search query results. (See Pal para 0508)
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson (US20190020544) in view of Pal (US20190147085) and in further view of Dorr (US20180196687).
As to claim 9, Although Kristjansson and Pal teach the method recited above, wherein Kristjansson and Pal fail to expressly teach The method of claim 1, further comprising: storing, in cache, configuration data for a plurality of resources, including the configuration data of the network element, along with corresponding resource-identifiers and version-identifiers; in response to an event, selecting one or more of the plurality of resources and, using the resource-identifiers of the selected resources, querying the version-identifiers of the selected resources from corresponding network elements including the network element; receiving, from the network elements, one or more responses with resource-identifiers and version-identifiers responsive to the queries; comparing the received version-identifiers with the corresponding version-identifiers stored in the cache; in response to a difference between one of the received version-identifiers and the corresponding version-id in the cache, requesting the configuration data of the resource associated with the corresponding resource-id; and storing the configuration data received from the resource in response to the request in the cache.
Dorr, however discloses, the method of claim 1, further comprising: storing, in cache, configuration data for a plurality of resources, including the configuration data of the network element, along with corresponding resource-identifiers and version-identifiers; in response to an event, (¶0038 component data, configuration information for the component; ¶0048 stores the component data, identifiers for the selected component; ¶0078 data for multiple components; ¶0080 version numbers are stored; ¶0081 component data stored, values  plurality of components; ¶0089 system memory, cache) selecting one or more of the plurality of resources and, using the resource-identifiers of the selected resources, querying the version-identifiers of the selected resources from corresponding network elements including the network element; (¶0027 component identifiers  are selected; ¶0044 selected component; ¶0071 queries version number; ¶0081 plurality of components) receiving, from the network elements, one or more responses with resource-identifiers and version-identifiers responsive to the queries; (¶0044 queries database using the one or more identifiers for the selected component; ¶0045 returns a result, query with the identifiers; ¶0071 version number is returned with the query) comparing the received version-identifiers with the corresponding version-identifiers stored in the cache; (¶0071 version number; ¶0081 comparisons,  unique identifiers of components and to component data stored) in response to a difference between one of the received version-identifiers and the corresponding version-id in the cache, (¶0040 determine updated(changes) version) requesting the configuration data of the resource associated with the corresponding resource-id; (¶0044 queries using the one or more identifiers for the selected component; ¶0063 request entity data, configuration information; ¶0071 queries using an identifier) and storing the configuration data received from the resource in response to the request in the cache. (¶0038 component data, configuration information for the component; ¶0048 stores the component data; ¶0089 system memory, cache).
Thus given the teaching of Dorr it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Dorr, Kristjansson and Pal for querying, selecting, storing configuration data associated with unique identifiers and version number in cache, wherein the received results are compared based on identifiers. One of ordinary skill in the art would be motivated to allow for using extensible markup language to identify version numbers/identifiers. (See Dorr para 0055)
As to claim 10, Although Kristjansson and Pal teach the method recited above, wherein Kristjansson and Pal fail to expressly teach the method of claim 9, wherein the response includes resource-identifiers and version-identifiers of child resources associated with the resource-identifiers in the query.
Dorr, however discloses, the method of claim 9, wherein the response includes resource-identifiers and version-identifiers of child resources associated with the resource-identifiers in the query. (¶0054 child, version; ¶0071 queries identifier and the version number; to ensure compatible; (compatibility); ¶0081 comparisons, unique identifiers of components and to component data stored).
Thus given the teaching of Dorr it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Dorr, Kristjansson and Pal for identifiers associated with child resources. One of ordinary skill in the art would be motivated to allow for defining relationship compatibility among resources. (See Dorr para0052)
As to claim 11, Although Kristjansson and Pal teach the method recited above, wherein Kristjansson and Pal fail to expressly teach the method of claim 10, wherein comparing the received version- identifiers with the corresponding version-identifiers in the cache includes comparing the resource-identifiers and the version-identifiers of child resources.
Dorr, however discloses, the method of claim 10, wherein comparing the received version- identifiers with the corresponding version-identifiers in the cache includes comparing the resource-identifiers and the version-identifiers of child resources. (¶0054 child, version; ¶0071 queries identifier and the version number; to ensure compatible; (compatibility); ¶0081 comparisons, unique identifiers of components and to component data stored).
Thus given the teaching of Dorr it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Dorr, Kristjansson and Pal for One of ordinary skill in the art would be motivated to allow for creating key values to associate identifiers with components. (See Dorr para 0046)
As to claim 12, although Kristjansson and Pal teach the method recited above, wherein Kristjansson and Pal fail to expressly teach the method of claim 9, wherein the version-id of a resource changes when configuration data of the resource changes.
Dorr, however discloses, the method of claim 9, wherein the version-id of a resource changes when configuration data of the resource changes. (¶0017 changes are made to version number; ¶0052 configuration information may identify (associated with) compatible with the version number).
Thus given the teaching of Dorr it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Dorr, Kristjansson and Pal for providing updates of configuration data with version updates. One of ordinary skill in the art would be motivated to allow for a component to aggregate and store data such as version compatibility. (See Dorr para 0052)
As to claim 13, Although Kristjansson and Pal teach the method recited above, wherein Kristjansson and Pal fail to expressly teach the method of claim 9, wherein the event includes at least one of reboot of a network element associated with the resource, a software upgrade of the network element associated with the resource, or restoration of connectivity to the network element associated with the resource.
Dorr, however discloses, the method of claim 9, wherein the event includes at least one of reboot of a network element associated with the resource, a software upgrade of the network element associated with the resource, or restoration of connectivity to the network element associated with the resource. (¶0015 term “entity” to refer to one or more components; ¶0017 version number associated with the software (being) updated; ¶0069 updates entities).
Thus given the teaching of Dorr it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Dorr, Kristjansson and Pal for network events associated with software upgrades. One of ordinary skill in the art would be motivated to allow for wherein version number is an indicator that the data is capable of being processed by software corresponding to the specified version number. (See Dorr para0017)
As to claim 13, Although Kristjansson, Pal and Dorr teach the method recited above, wherein Kristjansson further teaches the method of claim 9, wherein request requesting the configuration data of the resource associated with the corresponding resource-id further (¶0056 node (resource), configuration data; ¶0092 request associated configuration data; ¶0125 resource identifier (URI), identifying said particular structural element) comprises: determining a model type for the configuration data of the resource; when the model type is a second model that is not a first model: (¶0082 data model as defined by the associated key,  key may as an example point to a name of data type; ¶0093 models type; ¶0098 types of the data model).  
Although Kristjansson teaches the method recited above, wherein Kristjansson fail to expressly teach sending the request to the network element associated with the resource for the configuration data to be returned in the second model; and transforming the configuration data received from the network element into the first model to be stored in the cache.
Pal, however discloses, sending the request to the network element associated with the resource for the configuration data to be returned in the second model; (¶0445 query system submit a search query (to) client device; ¶0948 retrieve, configuration data; configuration data correspond to query) and transforming the configuration data received from the network element into the first model to be stored in the cache. (¶0327 formats can be associated with a particular data model; ¶0330 data models 902; ¶0950 convert configuration data (into) format (associated with a data model)).
 Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal, Kristjansson and Dorr for sending a request with an identifier to retrieve data and transforming configuration files. One of ordinary skill in the art would be motivated to allow for calculating statistics responsive to the search query request. (See Pal para 0187)
As to claim 15, Although Kristjansson, Pal and Dorr teach the method recited above, wherein Pal further teaches The method of claim 14, wherein the resource is associated with a data binder in a data binder database, and wherein sending the second query to the network element for the configuration data further comprises structuring the second query based on the data binder. (¶0129 query system utilizes binding schema; ¶0130 database system, binding schema; ¶0195 apply the semantic optimization query, data translated). 
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal, Kristjansson and Dorr for transforming configuration files. One of ordinary skill in the art would be motivated to allow for or authenticating the client device or user that sent the query. (See Pal para 0609)
As to claim 16, Although Kristjansson, Pal and Dorr teach the method recited above, wherein Kristjansson further teaches the method of claim 9, wherein the configuration data is stored in a first database and the version ids are stored in a second database. (¶0059 first database 25 for storing information representing configuration; ¶0060 second database; Candidate database; ¶0062 Candidate database (second database) store configuration parameters(properties); ¶0070 properties, such as  ip address; ¶0118 parameters  uniquely identifying resource).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456